                  UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT

BONNIE A.,                       )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )    Case No. 2:17-cv-78
                                 )
ANDREW SAUL,                     )
Commissioner of the Social       )
Security Administration          )
                                 )
     Defendant.                  )

                           OPINION AND ORDER

     Plaintiff Bonnie A. brings this action pursuant to 42 U.S.C.

§ 405(g) for review of the Commissioner’s determination that she

is not disabled and not entitled to disability insurance benefits

(DIB) or Supplemental Security Income (SSI).        Now before the

Court are Plaintiff’s motion for judgment reversing the decision

of the Commissioner, and the Commissioner’s motion for judgment

affirming that decision.     Plaintiff also argues in a separate

motion that remand is required because the Administrative Law

Judge (ALJ) who presided over her hearing was not a properly-

appointed officer of the United States.        That second motion is

opposed by the government.     For the reasons set forth below,

Plaintiff’s initial motion to remand is granted, the

Commissioner’s motion is denied, Plaintiff’s subsequent motion to

remand is denied as moot, and this case is remanded for further

proceedings.
                            Background

I.   Procedural History

     Ms. A. filed an application for DIB on December 20, 2011,

and an application for SSI on January 6, 2012.    Her applications

were denied initially and upon reconsideration, at which time she

requested an administrative hearing.     ALJ Thomas Merrill held a

hearing on September 11, 2013.    Ms. A. was represented by counsel

and testified at the hearing.    A vocational expert (VE) also

testified.   On October 23, 2013, the ALJ issued an opinion

concluding that Ms. A. had failed to establish disability within

the meaning of the Social Security Act, and was therefore not

entitled to either DIB or SSI.

     On March 18, 2015, the Appeals Council vacated the ALJ’s

order, stating:

     The hearing decision found the claimant capable of
     performing her past relevant work as a companion
     (Finding 6). The claimant’s past relevant work as a
     companion is not consistent with the claimant’s
     assessed residual functional capacity (RFC). The RFC
     limited the claimant to a range of medium work and she
     retained “the capacity for brief and routine
     interactions with the public, supervisors, and
     coworkers” (Finding 5). The claimant was assessed with
     severe anxiety disorder resulting in moderate
     difficulties in social functioning and moderate
     difficulties in concentration, persistence or pace
     (Decision, page 5). However, the job of a companion
     (309.677-010) requires dealing with people as an
     integral part of the job functions according [to] the
     Dictionary of Occupational Titles (DOT). Accordingly,
     further consideration of whether the claimant is
     capable of performing her past relevant work and/or
     other jobs in the national economy is warranted.


                                  2
The Appeals Council instructed that, upon remand, the ALJ must:

(1) further consider the issues in the case and continue to step

five of the sequential evaluation process, and (2) if warranted,

obtain further testimony from a VE.

      The ALJ held a second hearing on August 12, 2015.   Ms. A.

did not testify, as her attorney considered her testimony at the

2013 hearing sufficient.    Counsel also amended Ms. A.’s onset

date to August 3, 2012.    The ALJ noted that material evidence

extends to one year prior to the onset date, and therefore

considered only record evidence between August 3, 2011 and Ms.

A.’s last insured date of September 30, 2014.    A VE testified at

the August 2015 hearing.

      On September 16, 2015, the ALJ issued a written opinion

again concluding that Ms. A. could perform her past relevant

work.   While his 2013 opinion classified her past relevant work

as “companion,” the 2015 decision classified that work as “home

attendant.”   The ALJ also changed his assessment of Ms. A.’s

social functioning difficulties from “moderate” to “mild.”      Ms.

A. again requested review by the Appeals Council, and the Appeals

Council denied her request.    She subsequently filed the instant

action.

II.   Medical History

      In March 2012, Ms. A. underwent a consultative examination

with psychologist Dr. Kathryn Rickard.    Ms. A. informed Dr.


                                  3
Rickard that she had worked in elder care from 1979 to the

present, and that when transportation was available she was

working six and a half hour days.      She reported that she was able

to concentrate if not interrupted, and could read for an hour but

might not fully understand the content due to a language learning

disability.   She reported some impairment with short and long-

term memory, and that she needed to write things down.

     Dr. Rickard noted that Ms. A. was alert and appeared to be

of average intelligence, with testing (Mini-Mental Status Exam)

showing no cognitive impairment.       She diagnosed Ms. A. with mixed

repetitive-expressive disorder and anxiety disorder.      She also

believed that Ms. A. retained an unimpaired ability to relate to

others, and continued to maintain an interest in pursuing

activities in and outside the home.

     In March 2012, State agency psychological consultant Dr.

Edward Hurley reviewed Ms. A.’s records and concluded that she

retained the concentration and persistence for one-to-three step

tasks for two hours in an eight hour period, albeit with social

restrictions.   Dr. Hurley also opined that Ms. A. was capable of

brief, routine interactions with supervisors and co-workers.      In

July 2012, State agency consultant Dr. Joseph Patalano reviewed

the record and agreed with Dr. Hurley’s assessments.

     In March 2013, Ms. A. underwent a neuropsychological

evaluation with psychologist Dr. Robert Roth.      Ms. A. reported


                                   4
her lifelong difficulty with verbal learning, as well as with

expressive and receptive language.    She told Dr. Roth that those

issues had intensified in the past year due to psychological

stressors.   Testing indicated that Ms. A.’s intellectual

functioning was in the average range, with reading recognition

and sentence comprehension in the low average range.   Based on

those results, Dr. Roth concluded that Ms. A. showed relatively

intact cognitive functioning with a relative weakness in verbal

learning.

     In April 2013, Ms. A.’s treating primary care physician, Dr.

Jessie Reynolds, opined that Ms. A. was markedly limited or

effectively precluded from activities related to understanding

and memory, sustained concentration and persistence, social

interaction, and adaptation.   Dr. Reynolds specifically noted

that Ms. A. “struggles with directions [and] new locations, [and]

needs constant reassurance.”

     From July 2013 through May 2015, Ms. A. worked with

therapist Peter Butterfield.   Butterfield’s records show that Ms.

A.’s attendance was intermittent, due in part to her fear of bad

weather, fear of being in a car with another person driving,     and

fear of darkness.   In July 2015, Butterfield completed a Mental

Residual Functional Capacity Questionnaire indicating a diagnosis

of post-traumatic stress disorder (PTSD) and seasonal affective

disorder with specific phobias.   Butterfield also indicated that


                                  5
Ms. A. had no useful ability to function with respect to

maintaining regular attendance or completing a normal workday or

workweek without interruptions from psychologically-based

symptoms.   More specifically, Butterfield reported that Ms. A.

would be seriously limited, but not precluded, from: remembering

work-like procedures; working in coordination with or proximity

to others without being unduly distracted; performing at a

consistent pace without an unreasonable number and length of rest

periods; responding appropriately to changes in a routine work

setting; dealing with normal work stress; and being aware of

normal hazards and taking appropriate precautions.    In the

narrative section of the Questionnaire pertaining to Ms. A.’s

ability to perform semi-skilled or skilled work, Butterfield

noted that her anxiety causes her to become confused, that she

has difficulty retaining information, and that she often has to

write things down and then refer to her notes.    Butterfield

opined that, on average, Ms. A. would be absent from work more

than four days per month.

     An assessment by State agency consultant Patricia Pisanelli,

M.D., found that Ms. A. is able to work at the medium exertional

level, with lifting/carrying up to 25 pounds frequently and 50

pounds occasionally; sitting, standing or walking up to 6 hours

in an 8-hour day; and frequent stooping, crouching, and climbing

of ladders, ropes, and scaffolds.    Dr. Pisanelli further found


                                 6
that Ms. A. could participate in regular conversation but might

have difficulty with a lot of background noise.

III. Ms. A.’s Function Report

      As noted, Ms. A. did not testify at the August 2015 hearing.

The ALJ’s 2015 decision referenced a Function Report submitted by

Ms. A. on November 20, 2012.      In that Report, Ms. A. stated that

she lived at home with her daughter.      Insofar as limitations

resulting from her illness or injuries, Ms. A. reported that she

was unable to drive during the winter or during rain storms due

to anxiety.   As a result of this limitation, she would stock up

on medications in October so that she would have a six month

supply during the winter.

      Ms. A. further reported that she was able to prepare meals,

clean, and do laundry.      She could shop for herself, but again

stocked up during the summer months because she could not travel

reliably during the winter.      She also reported being social with

friends and family, though less frequently during the winter.

For hobbies, she enjoyed reading, watching television, and

renting movies.      Ms. A. explained that a learning disability

affected her ability to follow instruction and complete tasks,

while her PTSD impacted her ability to concentrate, remember

things, and think clearly.

IV.   VE Testimony

      A VE testified at the August 2015 hearing.     The ALJ asked


                                    7
the VE to assume an individual with the same age, education, and

vocational profile as Ms. A. who could lift 50 pounds

occasionally and 10 pounds frequently; could stand/walk for six

hours and sit for six hours in an eight hour workday; had

unlimited use of her hands to operate controls and push and pull;

could frequently climb ladders; had an unlimited ability to

crouch, bend, kneel, and balance; should avoid concentrated

exposure to background noise; and is limited to one to three step

tasks over the typical two hour period in a typical workday and

workweek.   The VE testified that such an individual could perform

Ms. A.’s prior work as a home attendant.

     The ALJ then asked the VE to assume no useful ability to

maintain regular attendance and be punctual or complete a normal

work day or work week, an inability to meet competitive standards

with regard to carrying out, understanding, or remembering

skilled work, and an inability to meet competitive standards with

respect to traveling to unfamiliar places.   The ALJ further

listed several characteristics as seriously limited but not

precluded, including: sustaining an ordinary routine without

special supervision; making simple work-related decisions;

getting along with co-workers; responding appropriately to change

in routine; dealing with normal work stress; being aware of

normal hazards and taking appropriate precautions; setting

realistic goals; making plans independent of others; and using


                                 8
public transportation.    Given this second hypothetical, the VE

testified that the individual could not perform Ms. A.’s prior

work and could not perform any jobs on a competitive basis.

V.   The ALJ’s Decision

     The Social Security regulations provide a five-step

sequential process for evaluating disability claims.    See Butts

v. Barnhart, 388 F.3d 377, 380-81 (2d Cir. 2004).    The first step

requires the ALJ to determine whether the claimant is presently

engaging in “substantial gainful activity.”    20 C.F.R. §§

404.1520(b), 416.920(b).    If the claimant is not so engaged, step

two requires the ALJ to determine whether the claimant has a

“severe impairment.”   20 C.F.R. §§ 404.1520(c), 416.920(c).       If

the ALJ finds that the claimant has a severe impairment, the

third step requires the ALJ to make a determination as to whether

that impairment “meets or equals” an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”).      20

C.F.R. §§ 404.1520(d), 416.920(d).    The claimant is presumptively

disabled if his or her impairment meets or equals a listed

impairment.   Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir.

1984).

     If the claimant is not presumptively disabled, the ALJ is

required to determine the claimant’s RFC, which means the most

the claimant can still do despite his or her mental and physical

limitations based on all the relevant medical and other evidence


                                  9
in the record.   20 C.F.R. §§ 404.1520(e), 404.1545(a)(1),

416.920(e), 416.945(a)(1).   The fourth step requires the ALJ to

consider whether the claimant’s RFC precludes the performance of

his or her past relevant work.   20 C.F.R. §§ 404.1520(f),

416.920(f).   Finally, at the fifth step, the ALJ determines

whether the claimant can do “any other work.”   20 C.F.R. §§

404.1520(g), 416.920(g).   The claimant bears the burden of

proving his or her case at steps one through four, Butts, 388

F.3d at 383; and at step five, there is a “limited burden shift

to the Commissioner” to “show that there is work in the national

economy that the claimant can do,” Poupore v. Astrue, 566 F.3d

303, 306 (2d Cir. 2009) (clarifying that the burden shift to the

Commissioner at step five is limited, and the Commissioner “need

not provide additional evidence of the claimant’s [RFC]”).

     In this case, the ALJ first found that although Ms. A. had

been working part-time since her alleged onset date, the work did

not rise to the level of substantial gainful activity.   At step

two, the ALJ concluded that Ms. A. has the following severe

impairments: anxiety disorder; degenerative disc disease of the

lumbar spine; bilateral sensorineural hearing loss not treated

with cochlear implant; and language disorder.

     At step three, the ALJ found that Ms. A. does not have an

impairment or combination of impairments that meets or medically

equals the severity of a listed impairment.   With respect to


                                 10
social functioning, the ALJ found only mild difficulties, noting

that Ms. A. lives with her daughter, has cared for an elderly

woman for years, talks with friends regularly, and eats meals

with friends and family.   With regard to concentration,

persistence or pace, the ALJ concluded that Ms. A. has moderate

difficulties.   While the ALJ acknowledged Ms. A.’s claims of

memory issues and difficulty concentrating and completing tasks,

the ALJ also noted that Ms. A. has reported reading, watching

television, and watching movies.

     In support of his findings, the ALJ gave substantial weight

to the opinions of State agency reviewers Dr. Hurley and Dr.

Patalano with regard to their conclusions about Ms. A.’s daily

living, but less weight to their findings of (1) marked

limitation in dealing with the general public, and (2) the

requirement of brief and routine interactions with coworkers and

supervisors.    The ALJ did not give controlling weight to Ms. A.’s

treating physician, Dr. Reynolds, in part because her opinions

were indicated in a check-off form.   The ALJ also found that Dr.

Reynolds’ ratings with regard to Ms. A.’s psychological

conditions were not supported in the treatment records.    The ALJ

similarly gave treating therapist Peter Butterfield’s opinions

limited weight, finding that they were inconsistent with Ms. A.’s

treatment records and her reported daily activities.

     Based upon his consideration of the evidence, and


                                 11
particularly the conclusions of Dr. Pisanelli, the ALJ found that

Ms. A. had the RFC to lift and carry 50 pounds occasionally and

25 pounds frequently; to sit, stand, and walk for six hours in an

eight hour workday; had unlimited use of her hands to operate

controls and push and pull; could frequently climb ladders; had

an unlimited ability to crouch, bend, kneel, and balance; should

avoid concentrated exposure to background noise; and was limited

to one to three step tasks over the typical two hour period in a

typical workday and workweek.    The ALJ then considered Ms. A.’s

past relevant work as a home attendant and concluded that such

work did not exceed Ms. A.’s RFC.     Accordingly, the ALJ found

that Ms. A. is not disabled as defined in the Social Security

Act.

                         Standard of Review

       The Social Security Act defines the term “disability” as the

“inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than 12 months.”    42 U.S.C. § 423(d)(1)(A).   A person will

be found disabled only if it is determined that her “impairments

are of such severity that [s]he is not only unable to do [her]

previous work[,] but cannot, considering [her] age, education,

and work experience, engage in any other kind of substantial


                                 12
gainful work which exists in the national economy.”    42 U.S.C. §

423(d)(2)(A).

     In considering a Commissioner’s disability decision, the

court “review[s] the administrative record de novo to determine

whether there is substantial evidence supporting the . . .

decision and whether the Commissioner applied the correct legal

standard.”    Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)

(citing Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)); see 42

U.S.C. § 405(g).    In its deliberations, a court should bear in

mind that the Social Security Act is “a remedial statute to be

broadly construed and liberally applied.”    Dousewicz v. Harris,

646 F.2d 771, 773 (2d Cir. 1981).

                             Discussion

     Ms. A. first submits that the ALJ failed to abide by the

directive from the Appeals Council.    She contends that the

Appeals Council remanded the case to the ALJ with the instruction

that he proceed to step five of the sequential analysis.    The ALJ

instead determined at step four that Ms. A. could perform her

prior work as a home attendant.

     The Appeals Council’s order was not as clear as Ms. A.

portrays.    The Appeals Council first remanded for “further

consideration of whether the claimant is capable of performing

her past relevant work and/or other jobs in the national economy

is warranted.”    Accordingly, the Appeals Council initially


                                  13
invited the ALJ to consider both past relevant work and/or other

work in the national economy.   In a subsequent statement, the

Appeals Council directed the ALJ to proceed to step five and to

take VE testimony as necessary.    As those directives were not

entirely consistent, the Court will not remand the case solely on

the basis of the ALJ’s failure to adhere to the second portion of

the Appeals Council’s order.

     Ms. A. also argues, however, that the ALJ’s most recent

findings were not supported by substantial evidence, and in fact

contradicted findings made in his initial ruling.    In both his

original 2013 ruling and his more recent 2015 ruling, the ALJ

found that Ms. A.’s anxiety disorder is a severe impairment.

However, in 2013 he assessed Ms. A.’s social functioning

difficulties as “moderate,” while in 2015 he considered them only

“mild.”   The ALJ also declined to acknowledge any limitation with

regard to Ms. A.’s ability to interact in the workplace.    In

2013, he found that Ms. A. was limited to brief, repetitive

interactions with the public.

     Given the change in Ms. A.’s onset date, the record in 2015

was a somewhat different record from that considered in 2013.

Nonetheless, much of the record was established by the same group

of experts.   While the ALJ’s two opinions differed in material

ways, those differences were not supported by substantial

evidence.


                                  14
     Most notably, the ALJ largely dismissed the opinions of Ms.

A.’s treating providers.   Dr. Reynolds, who had been treating Ms.

A. for a host of medical issues over a period of years, was

obviously well acquainted with the Plaintiff.    Although Dr.

Reynolds’ evaluation was set forth primarily on a check-box form,

she opined that Ms. A. was “markedly limited” as to over half of

the listed, work-related capacities.    Those limited capacities

included remembering simple instructions, making simple, work-

related decisions, and performing at a consistent pace.    Where

the form allowed for a brief description of clinical findings,

Dr. Reynolds noted that Ms. A. struggles with directions and new

locations, and needs constant reassurance.

     The ALJ downgraded Dr. Reynolds’ opinions as unsupported by

the medical records.   Those records, however, show consistent

reports of depression and PTSD.    Moreover, the majority of the

records concern medical ailments rather than psychological

issues.   The mental ability questions set forth on the check-box

form are based upon Dr. Reynolds’ long-time relationship with her

patient, and are not undermined by records of other, unrelated

physical ailments.   Furthermore, Dr. Reynolds’ assessment that

Ms. A. would have difficulty managing instructions, decisions,

and pace was consistent with the ALJ’s conclusion in 2013.

     The other treating provider cited in the ALJ’s decision is

Mr. Butterfield.   Again, this provider had a professional


                                  15
relationship with Ms. A. over a period of many months, and formed

his opinions based upon that relationship.    Nonetheless, like Dr.

Reynolds, the ALJ discounted those opinions as unsupported by the

record.   In particular, the ALJ found that Butterfield’s

treatment notes from 2014 and 2015 suggested only limited

anxiety, while his opinion about Ms. A.’s inability to make

simple decisions was undercut by Ms. A.’s ability to live

independently and perform household chores.   The ALJ also noted

that Butterfield is not considered an “acceptable medical source”

under the federal regulations (20 C.F.R. 404.1513(d)).

     Social Security Rule 06–03 provides that “medical sources

who are not ‘acceptable medical sources’ . . . have increasingly

assumed a greater percentage of the treatment and evaluation

functions previously handled primarily by physicians and

psychologists.   Opinions from these medical sources, who are not

technically deemed ‘acceptable medical sources’ under our rules,

are important and should be evaluated on key issues such as

impairment severity and functional effects, along with the other

relevant evidence in the file.”    SSR 06–03p; Titles II and XVI:

Considering Opinions and Other Evidence From Sources Who Are Not

“Acceptable Medical Sources” in Disability Claims; Considering

Decisions on Disability by Other Governmental and Nongovernmental

Agencies, 71 Fed. Reg. 45593 (Aug. 9, 2006) (hereafter SSR

06–03).   In deciding how much weight to grant such an opinion,


                                  16
the Commissioner must consider the following factors: how long

the source has known and how frequently the source has seen the

individual; how consistent the opinion is with other evidence;

the degree to which the source presents relevant evidence to

support an opinion; how well the source explains the opinion;

whether the source has a specialty or area of expertise related

to the individual’s impairment(s), and any other factors that

tend to support or refute the opinion.    SSR 06–03; see Reynard v.

Colvin, 220 F. Supp. 3d 529, 537–38 (D. Vt. 2016).

     Here, the ALJ failed to acknowledge that Ms. A. was in

regular therapy with Butterfield between July 2013 and May 2015.

During those sessions, Ms. A. consistently shared her anxieties,

including her fear of driving in bad weather and fear of driving

with others.   Ms. A. also spoke with Butterfield about her memory

problems, which Butterfield opined in 2015 was typical of abuse

victims.   Accordingly, Butterfield’s conclusions about Ms. A.’s

anxieties and cognitive abilities were consistent with his

records.

     The ALJ also gave only limited weight to the state agency

reviewers with respect to their conclusions about social

functioning and interactions with the general public, co-workers,

and supervisors.   In explaining his downgrade of those opinions,

the ALJ cited Dr. Rickard’s conclusion that Ms. A. had an

unimpaired ability to relate to others.   Elsewhere in his


                                17
decision, however, the ALJ gave Dr. Rickard’s opinion only

limited weight because her exam was conducted prior to Ms. A.’s

alleged onset date.

     The Court therefore finds that the ALJ’s conclusions were

not supported by substantial evidence.   Indeed, the record

suggests that Ms. A.’s capacity for work is similar to the second

hypothetical presented to the VE.   That hypothetical portrayed an

individual with difficulty maintaining regular attendance or

completing a normal work week, an inability to carry out,

understand, or remember skilled work, and an inability to travel

to unfamiliar places.   The VE testified that such an individual

would be unable to perform any job in the national economy.    This

case must therefore be remanded for further consideration of the

evidence.

                           Conclusion

     For the reasons set forth above, Plaintiff’s initial motion

to remand (ECF No. 13) is granted, the Commissioner’s motion to

affirm (ECF No. 16) is denied, Plaintiff’s subsequent motion to

remand (ECF No. 24) is denied as moot, and this case is remanded

for further proceedings.

     On remand, in light the Plaintiff’s concern about the

validity of the ALJ’s appointment and the fact that this ALJ has

already issued two denials, the Commissioner should consider

assigning Plaintiff’s case to a different ALJ.   See Sutherland v.


                               18
Barnhart, 322 F. Supp. 2d 282, 292 (E.D.N.Y. 2004) (the decision

as to whether to reassign on remand is ordinarily reserved to the

Commissioner).



     DATED at Burlington, in the District of Vermont, this 8th

day of August, 2019.



                         /s/ William K. Sessions III
                         William K. Sessions III
                         District Court Judge




                               19
